          Case 1:20-cv-00966-EGS Document 17 Filed 01/07/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                    )
 STEFANIA MAURIZI,                                  )
                                                    )
                 Plaintiff,                         )
                                                    )
         v.                                         )        Civil Action No. 20-0966 (EGS)
                                                    )
 U.S. DEPARTMENT OF STATE,                          )
                                                    )
                 Defendant.                         )
                                                    )

                                   JOINT STATUS REPORT

        Pursuant to the Court’s December 3, 2020, Minute Order, the parties—Plaintiff Stefania

Maurizi (“Plaintiff”) and Defendant U.S. Department of State (“State”)—submit the following

joint status report.

I.      NON-CLASSIFIED, NON-RETIRED RECORDS

        On December 21, 2020, State made its fifth release of responsive material. For the

December 2020 release, State processed more than 450 pages of potentially responsive material

and produced 8 responsive documents. There remain for review approximately 281 potentially

responsive unclassified documents consisting of approximately 1,349 pages.

        State’s Position: State notes that, in light of rising COVID-19 cases across the country,

State made an initial announcement on November 25, 2020, that it was reverting to a more

restrictive policy and, on December 21, 2020, announced that it was officially regressing to Phase

One until January 18, 2021. Phase One requires that offices maximize telework. While the

Department is still assessing the impact the regression to Phase One may have on its onsite FOIA

litigation staffing, State anticipates that this reversion to maximum telework will further constrain

the Department’s ability to process records for its FOIA litigation cases, including obtaining
         Case 1:20-cv-00966-EGS Document 17 Filed 01/07/21 Page 2 of 3




clearances from internal Department and external Executive Branch components, at least until

January 18, 2021. Nevertheless, State proposes that it will continue to make a good faith effort to

process these documents on a rolling monthly basis at its pre-pandemic standard processing rate

of 300 pages per month. State anticipates making its next production of responsive, non-exempt

material on or before January 21, 2021.

       Plaintiff’s Position: At this time, Plaintiff does not object to proceeding as State has

outlined above.

II.    OTHER RECORDS

       As previously reported, State has completed its onsite collection of potentially responsive

classified and unclassified retired records from the Records Service Center. As previously

described, these records are in hard copy and will require personnel who are otherwise teleworking

to go onsite and conduct a manual review, both with respect to the volume of documents and their

responsiveness. State has identified approximately 10 full boxes of hard copy, retired records.

       These boxes are all marked as classified but, during initial collection, the boxes appear to

contain some unclassified material intermingled with the largely classified documents. State will

begin processing the potentially responsive unclassified retired records after it completes

processing the approximately 281 remaining potentially responsive unclassified records that have

been identified. Given the time- and labor-intensive nature of reviewing retired records, which

requires personnel who are currently teleworking to travel onsite to conduct a manual review of

records and sort out the currently intermingled classified and unclassified documents, State is not

in a position to identify the estimated number of potentially responsive unclassified retired records

until personnel can go onsite to begin processing them. Consequently, the parties agree to defer

setting any deadline regarding the processing of these documents at this time.




                                                 2
         Case 1:20-cv-00966-EGS Document 17 Filed 01/07/21 Page 3 of 3




       Plaintiff states that she reserves the right to revisit issues related to the processing of these

“other documents” after the non-classified, non-retired records are processed.

       State further reports that circumstances related to its inability to search the classified system

remain unchanged at this time, particularly given the Department’s regression to Phase One, as

described above.

       The parties both propose to file another joint status report by February 8, 2021.

 Dated: January 7, 2021                           Respectfully submitted,

 /s/ Alia L. Smith                                MICHAEL R. SHERWIN
 Alia L. Smith, D.C. Bar #992629                  Acting United States Attorney
 BALLARD SPAHR LLP
 1909 K Street, N.W., 12th Floor                  BRIAN P. HUDAK
 Washington, DC 20006                             Acting Chief, Civil Division
 (202) 661-2200
 smithalia@ballardspahr.com                  By: /s/ Robert A. Caplen
                                                 ROBERT A. CAPLEN, D.C. Bar #501480
 Kristel Tupja, D.C. Bar #888324914              Assistant United States Attorney
 BALLARD SPAHR LLP                               555 4th Street, N.W.
 1735 Market Street, 51st Floor                  Washington, DC 20530
 Philadelphia, PA 19103                          (202) 252-2523
 (215) 864-8318                                  robert.caplen@usdoj.gov
 tupjak@ballardspahr.com
                                                  Counsel for Defendant
 Counsel for Plaintiff




                                                  3
